Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered November 29, 2007, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a weapon in the second degree.
Waiving his right to appeal, defendant resolved a two-count indictment by pleading guilty to attempted criminal possession of a weapon in the second degree. County Court thereafter sentenced defendant as negotiated to 21/2 years in prison and two years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Spain, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.